FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER
 
This First Amendment to Agreement and Plan of Merger (“First Amendment”) is made
as of this 31st day of January, 2007, by and among Gasco Energy, Inc.
(“Parent”), a Nevada corporation, and Brek Energy Corporation (“Company”), a
Nevada corporation. Capitalized terms used in this First Amendment that are not
otherwise defined herein shall have the meanings ascribed to them in the Merger
Agreement (as defined below).
 
RECITALS:
 
WHEREAS, Parent, the Company and Gasco Acquisition, Inc., a Nevada corporation
and a wholly owned subsidiary of Parent, have executed that certain Agreement
and Plan of Merger dated as of September 20, 2006 (the “Merger Agreement”); and
 
WHEREAS, pursuant to Section 12.10 of the Merger Agreement, the parties hereto
desire to amend the Merger Agreement.
 
NOW THEREFORE, the parties hereto, in consideration of the premises and of the
mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agree as follows:
 
1. Section 10.1(e) is hereby amended and restated to read in its entirety as
follows:
 
“(e) by Parent or Company, if the Merger has not been consummated on or before
May 31, 2007 (the “Optional Termination Date”); provided, however, that the
right to terminate this Agreement pursuant to this Section 10.1(e) shall not be
available to any party whose failure or whose Affiliates’ failure to perform in
all material respect any covenant, obligation or agreement hereunder has been
the cause of, or resulted in, the failure of the Merger to occur on or before
such date;”
 
2. Except as expressly amended by this First Amendment, all of the other terms
and provisions of the Merger Agreement shall continue in full force and effect.
 

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to be signed by their respective officers hereunto duly authorized, all as of
the date first written above.


GASCO ENERGY, INC.


 
By:/s/ Mark A. Erickson
Name: Mark A. Erickson
Title:  President and Chief Executive






BREK ENERGY CORPORATION


 
 By:/s/ Richard N. Jeffs       
Name: Richard N. Jeffs

 
Title:
President, Chief Executive Officer and Chief Financial Officer


